DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 rejection has been overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Manthey reference (WO 2017/120141A1).
7.	Regarding claim 18, the Manthey reference further discloses:
a machine (FIG. 1) comprising:
a first cam (13) arranged at an angle on a vertical plane (FIG. 1—the first cam (13) extends vertically up and down in a vertical plane);
a connector (15, 16, 17) attached to the first cam (13);
a second cam (14) attached to the connector (15, 16, 17) arranged at an angle on the vertical plane (FIG. 1—approximately 90 degrees same as the first cam) at a horizontal offset compared to the first cam (FIG. 1—the cams (13, 14) are separated by a horizontal distance), the first cam (13) and the second cam (14) configured to rotate in unison [Paragraph 0031];
one or more cylinders (1), the one or more cylinders (1) attached to the first cam (13) (FIG. 1) or the second cam wherein the one or more cylinders (1) are positioned between the first cam and the second cam (FIG. 1); and
pistons (2) attached to and movable within each cylinder (1), the pistons configured to move as the first cam and the second cam rotate [Paragraph 0031].
8.	Regarding claim 19, the Manthey reference further discloses:
wherein the pistons (2) each have a connecting rod (FIG. 5), the connecting rods having one or more rod connectors (3, 4) connected to the first or the second cam (13, 14).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Manthey reference in view of the Calley reference (US Patent No. 4,767,939).
11.	Regarding claim 20, the Manthey reference further discloses:
a driving shaft (17), the driving shaft mounted for rotation about an axis connected to the second cam (14) wherein the driving shaft and the second cam are configured to rotate in unison [Paragraph 0031].  
The Manthey reference discloses the invention as essentially claimed.  However, the Manthey reference fails to disclose the driving shaft configured to develop a rotating magnetic field that generates current in armature winding located in a stator.
The Calley reference teaches it is conventional in the art of generating magnetic fields to provide as taught in (Column 3, lines 59-68) the driving shaft (33) configured to develop a rotating magnetic field that generates current in armature winding (37) located in a stator (36) (Column 3, lines 59-68).  Such configurations/structures would allow the flow of alternating current (Column 3, lines 59-68).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Manthey reference, such that the machine further includes driving shaft configured to develop a rotating magnetic field that generates current in armature winding located in a stator, as clearly suggested and taught by the Calley reference, in order to allow the flow of alternating current (Column 3, lines 59-68).  
Allowable Subject Matter
12.	Claims 1, 3, and 6-17 allowed.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747